PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On November 17,2001, claimant was walking across 21st Street in Nitro, Kanawha County, when she fell due to a crack in the road.
2. Respondent was responsible for the maintenance of 21st Street in Nitro, which it failed to maintain properly on the date of this incident.
3. As a result of this incident, the claimant suffered injuries that required medical treatment.
4. Claimant and respondent have agreed to settle this claim for the total sum of Thirteen Thousand Dollars ($13,000.00).
The Court has reviewed the facts of the claim and finds that respondent was *99negligent in its maintenance of 21st Street in Nitro on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained by claimant; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $13,000.00.
Award of $13,000.00.